Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered August 3,1970, convicting him of willfully committing an act which seriously injured the property of another (former Penal Law, § 43), upon a guilty plea, and sentencing him to a jail term of five months. Judgment modified, in the exercise of discretion, by reducing the sentence to the time served. As so modified, judgment affirmed. In our opinion the sentence was excessive to the extent indicated herein. Rabin, P. J., Hopkins, Munder, Latham and Gulotta, JJ., concur.